DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Priority
4. 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies or papers required by 37 CFR 1.55.  

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
6.	Claims 1-8 are drawn to a memory.
As per claim 1, the specification does not provide a clear definition for the claimed “memory”. A Broadest reasonable interpretation for the term “memory” would include both statutory embodiments and non-statutory embodiments such as signals. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory memory”.
Claims 2-8 are rejected based on their dependency of claim 1.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denso Corp (Japanese Pub. No. 2017-163344 hereinafter “Denso” – IDS submission).
Referring to claim 1, Denso discloses a control device (Denso - Par. [0015], line 153; par. [0024], line 246 & Fig. 1 disclose a relay device 200 with a relay control unit 220.), comprising: 
a memory (Denso - Par. [0024], lines 246-255 disclose the relay device 200 having semiconductor memories.); and 
a processor coupled to the memory (Denso - Par. [0024], lines 246-255 disclose the relay device 200 having a microcomputer having a CPU and semiconductor memories.), to a first communication bus (Denso - Par. [0026], lines 280-283, 287-288 & Fig. 1 disclose either in-vehicle network bus 101 or in-vehicle network bus 102.), and to a second communication bus  (Denso - Par. [0019], line 204 & Fig. 1 disclose the DLC bus 103.), the processor being configured to (Denso - Par. [0024], lines 246-255 disclose the CPU of the relay device 200.): 
control whether or not to relay data communicated using the first communication bus to the second communication bus (Denso - Par. [0066-0069] disclose the relay device 200 determining whether or not to relay data communicated using the in-vehicle network buses 101 or 102.), and 
in a case in which a request has been received for data communicated using the first communication bus (Denso – Par. [0015], lines 150-151 & Fig. 1 disclose a communication system 1 mounted on a vehicle.), execute switching so as to relay data received from the first communication bus to the second communication bus (Denso - Par. [0023], lines 241-242; par. [0066-0069] disclose the relay device 200 relays data from the in-vehicle network buses 101 or 102 to the DLC bus 103.).

Referring to claim 2, Denso discloses the control device of claim 1, wherein: the memory is configured to store management information in which identification information for data communicated using the first communication bus is associated with information regarding whether or not to effect relay to the second communication bus (Denso - Par. [0024], lines 247-255 disclose the relay device 200 includes a communication control unit 210 mainly composed of a microcomputer having a CPU and semiconductor memories. Par. [0026-0027], lines 274-308 disclose the communication control unit 210 stores the routing table shown in Fig. 3.); and the processor (Denso - Par. [0024], lines 246-255 disclose the CPU of the relay device 200.) is configured to control whether or not to relay data communicated using the first communication bus to the second communication bus (Denso - Par. [0066-0069] disclose the relay device 200 determining whether or not to relay data communicated using the in-vehicle network buses 101 or 102.) based on the management information (Denso - Par. [0026-0027], lines 274-308 disclose the communication control unit 210 stores the routing table shown in Fig. 3.).

Referring to claim 6, Denso discloses the control device of claim 1, wherein the processor (Denso - Par. [0024], lines 246-255 disclose the CPU of the relay device 200.) is configured to: receive from the first communication bus, data identification information together with data communicated using the first communication bus (Denso - Par. [0065-0069]); and receive from the second communication bus, information including the identification information and other data as the request for data communicated using the first communication bus (Denso - Par. [0041-0043.).

Referring to claim 7, Denso discloses the control device of claim 1, wherein the control device is used in an onboard system (Denso – Par. [0015], lines 150-152 & Fig. 1 disclose a communication system 1 mounted on a vehicle includes a relay device 200.).

Referring to claim 8, Denso discloses an onboard system (Denso – Par. [0015], lines 150-152 & Fig. 1 disclose a communication system 1 mounted on a vehicle.) comprising: 
the control device of claim 1 (Denso - Par. [0015], line 153; par. [0024], line 246 & Fig. 1 disclose a relay device 200 with a relay control unit 220.); 
a first electronic controller connected to the first communication bus (Denso - Par. [0026], lines 280-283, 287-288 & Fig. 1 disclose the slave ECUs 300, 400, 500 connected to either in-vehicle network bus 101 or in-vehicle network bus 102.); and 
a second electronic controller connected to the second communication bus (Denso - Par. [0019], line 204 & Fig. 1 disclose an external diagnostic device 600 connected to the DLC bus 103.), wherein 
in a case in which a request has been received from the second communication bus for data communicated using the first communication bus (Denso – Par. [0015], lines 150-151 & Fig. 1 disclose a communication system 1 mounted on a vehicle.), the processor of the control device is configured (Denso - Par. [0024], lines 246-255 disclose the CPU of the relay device 200.) to execute switching so as to relay data received from the first communication bus to the second communication bus (Denso - Par. [0023], lines 241-242; par. [0066-0069] disclose the relay device 200 relays data from the in-vehicle network buses 101 or 102 to the DLC bus 103.).

Referring to claims 9 and 10, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Denso in view of Komori (US Pub. No. 2014/0068099 hereinafter “Komori”).
Referring to claim 3, Denso discloses the control device of claim 2, however, fails to explicitly disclose wherein in a case in which a request has been received for data communicated using the first communication bus, the processor is configured to update the management information such that data received from the first communication bus is relayed to the second communication bus.
		Komori discloses in a case in which a request has been received for data communicated using the first communication bus (Komori – Fig. 6 discloses receiving a second communication frame at step S210.), the processor is configured to update the management information such that data received from the first communication bus is relayed to the second communication bus (Komori – Fig. 6 & par. [0060] disclose step S220 where the CPU 51 extracts and stores port identifier, mask information, transmission source and transmission destination information in a buffer 56.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Komori’s teachings with Denso’s teachings for the benefit of providing a network system that is capable of supporting communication between an on-board network and an external device without a storage area of a relay device being increased (Komori – par. [0011]).

Referring to claim 4, Denso discloses the control device of claim 2, however, fails to explicitly disclose wherein in a case in which a request has been received for data communicated using the first communication bus, the processor is configured to not execute switching that would relay the data received from the first communication bus to the second communication bus if the data is predetermined data.
	Komori discloses in a case in which a request has been received for data communicated using the first communication bus (Komori – Fig. 6 discloses receiving a second communication frame at step S210.), the processor is configured to not execute switching that would relay the data received from the first communication bus to the second communication bus if the data is predetermined data (Komori – Fig. 6 & par. [0064, 0069] disclose steps S250, S260.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Komori’s teachings with Denso’s teachings for the benefit of providing a network system that is capable of supporting communication between an on-board network and an external device without a storage area of a relay device being increased (Komori – par. [0011]).

Referring to claim 5, Denso and Komori disclose the control device of claim 4, wherein the processor is configured to not update the management information such that the predetermined data would be relayed (Komori – Par. [0081] discloses the relay device 101 is not required to store, in the routing table, the message identifiers 36 and 26 and the port identifiers 38 for the various request messages 35 and response messages (messages 23) transmitted and received between the diagnostic tester 100 and the on-board LANs 11, 12, and 13..).

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181